DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, 11-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shikama et al. [U.S. Patent No. 6373368] in view of Dickey et al. [U.S. Patent No. 7923068] and Harada et al. [U.S. Pub. No. 2013/0228717 A1]. 
Regarding claim 1, Shikama discloses a coil electronic component (e.g., Fig. 1-5) comprising: 
a body (e.g., 3, column 7, lines 21-30) including an insulator (e.g., ferrite-resin, column 7, lines 31-35);

plurality of magnetic particles (Fe2O3, NiO, column 7, lines 40-46) dispersed in the insulator, 
and external electrodes (e.g., 4a, 4b, column 7, lines 21-30, Fig. 5) connected to the coil portion 2.
Shikama discloses the instant claimed invention discussed above except for aggregates dispersed in the insulator, where the aggregates each comprise a plurality of magnetic particles, and coating layers formed on respective surfaces of the aggregates such that at least two of the adjacent coating layers are spaced apart from each other.
Dickey discloses a body (e.g., 100, column 2, lines33-43; column, 6, lines 3-8, Fig. 5), aggregates (e.g., packed particles 102, column 6, lines 5-7, Fig. 5) dispersed in insulator (column 2, lines 64-67), where the aggregates each comprise a plurality of magnetic particles (particles can be selected depending on intended application such as magnetism, column 2, lines 53-54), and coating layers (e.g., layers of 104 directly coated on packed particles, column 6, lines 4-5) formed on respective surfaces of the aggregates.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for coil component body to have aggregates comprising plurality of magnetic particles and coating layers formed on surfaces of the aggregates as taught by Dickey to the coil component of Shikama to provide magnetic material with a certain durability and hardness characteristic.
Harada discloses aggregates (e.g., 16, Paragraph 0049-0052, Fig. 2) such that at least two of adjacent coating layers 14 are spaced apart from each other.

Regarding claim 2, Dickey discloses at least one of the aggregates has a porous structure [Col. 6, Lines 5-10].
Regarding claim 3, Dickey discloses the at least one of the coating layers is an atomic layer deposition (ALD) layer [Col. 6, Lines 53-67].
Regarding claim 5, Dickey discloses that at least one of the coating layers 104 is formed of alumina [Col. 6, Lines 1-5].
Regarding claim 6, Shikama discloses the instant claimed invention discussed above except for the insulator and at least one coating layers are formed of different materials.
Dickey discloses the aggregate may include insulator (e.g., fibrous particles, column 6, lines 64-67) and at least one of the coating layers 104 is formed of alumina [Col. 6, Lines 1-5].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have aggregates use insulator and coating layer to be of different materials as taught by Dickey to the body of Shikama containing insulating resin which is a different material than alumina to provide magnetic material with strength and durability.

Shikama discloses the instant claimed invention discussed above except for at least one of the coating layers is formed of ceramic. 
Dickey discloses at least one of the coating layers is formed of ceramic (e.g., Al2O3, column 6, lines 1-5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have aggregates use coating layer to be of ceramic (Al2O3) as taught by Dickey to the magnetic materials of the body of Shikama containing insulating resin to provide magnetic material with strength and durability.
Regarding claim 8, Shikama discloses the instant claimed invention discussed above except for the insulator and at least one of the coating layers are formed of different ceramic materials.
Shikama discloses a body (e.g., 3, column 7, lines 21-30) including an insulator (e.g., ferrite-resin, column 7, lines 31-35). Ferrite is ceramic material.
Dickey discloses the aggregate may include insulator (column 6, lines 64-67) and the coating layers formed of ceramic (e.g., Al2O3, column 6, lines 1-5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use ceramic coating layer as taught by Dickey that can be used with insulators to the body of Shikama containing insulating ferrite- resin which is a different ceramic material to provide a ceramic-based body that has toughness and has a high saturated magnetic flux density.

Shikama discloses a body (e.g., 3, column 7, lines 21-30) including an insulator (e.g., ferrite-resin, column 7, lines 31-35). Ferrite is ceramic material.
Dickey discloses the aggregate may include insulator (column 6, lines 64-67) and the coating layers formed of ceramic (e.g., Al2O3, column 6, lines 1-5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use ceramic coating layer as taught by Dickey that can be used with ceramic insulator body of Shikama containing insulating ferrite- resin which is also a ceramic material to provide a ceramic-based body that has toughness and has a high saturated magnetic flux density.
Regarding claim 11, Shikama discloses the magnetic particles are electrically conductive (e.g., Fe, Cu, column 7, lines 33-35).
Regarding claim 12, Shikama discloses the magnetic particles comprise an Fe-based alloy [Col. 7, Lines 33-35].
Regarding claim 13, Dickey discloses at least one of the coating layer 104 is formed of an insulating material (e.g., insulating ceramic, Al2O3, column 6, lines 4-6).
Regarding claim 14, Shikama discloses a coil component comprising:
a body (e.g., 3, Fig. 1-5, column 7, lines 21-30) having a coil part (e.g., 2) embedded therein; and 
2O3, NiO, column 7, lines 31-35) in an insulator (e.g., ferrite-resin, column 7, lines 31-36).
Shikama discloses the instant claimed invention discussed above except for the plurality of magnetic particles are respectively coated with an insulating materials such that at least two of the adjacent insulating materials are spaced apart from each other.
Dickey discloses a plurality of magnetic particles (particles can be selected depending on intended application such as magnetism, column 2, lines 53-54), are coated with insulating materials (e.g., part of 104 directly coating the packed particles, column 6, lines 3-5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention for coil component body to have a plurality of magnetic particles coated with insulating materials as taught by Dickey to the coil component of Shikama to provide magnetic material which is hardness characteristic and has a high saturated magnetic flux density.
Harada discloses a plurality of magnetic particles (e.g., 12, Paragraph 0049) are respectively coated with insulating materials (e.g., 14, Paragraph 0049-0052, Fig. 2) such that at least two of adjacent coating layers 14 are spaced apart from each other.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have magnetic particles respectively coated with insulating materials such that at least two of adjacent coating layers are 
Regarding claim 15, Dickey discloses a body (e.g., 100, Fig. 1-4) with at least a portion of the plurality of magnetic particles (particles can be selected depending on intended application such as magnetism, column 2, lines 53-54) form an aggregate (e.g., packed particles 102, Fig. 5).
Regarding claim 17, Dickey discloses that at least one of the insulating materials (e.g., 104) is formed of alumina (e.g., Al2O3, column 6, lines 3-5).
Regarding claim 18, Dickey discloses the aggregate has a porous structure (column 6, lines 5-10).
Regarding claim 19, Shikama discloses the instant claimed invention discussed above except for the insulator and at least one of the coating layers are formed in an integral structure using the same material.
Shikama discloses a body (e.g., 3, column 7, lines 21-30) including an insulator (e.g., ferrite-resin, column 7, lines 31-35). Ferrite is ceramic material.
Dickey discloses the aggregate may include insulator (column 6, lines 64-67) and the coating layers formed of ceramic (e.g., Al2O3, column 6, lines 1-5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use ceramic coating layer as taught by Dickey that can be used with ceramic insulator body of Shikama containing insulating ferrite- resin which is also a ceramic material to provide a ceramic-based body that has toughness and has a high saturated magnetic flux density.
.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shikama in view of Dickey and Harada as applied to claim 1, and further in view of Lisec et al. [U.S. Pub. No. 2017/0278605 A1].
Regarding claim 4, Shikama in view of Dickey and Harada discloses the instant claimed invention discussed above except for at least one of the coating layer has a thickness of l µm or less.
Lisec discloses the coating layer (e.g., alumina) has a thickness of l µm or less [Paragraph 0049].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the coating layer with a thickness of l µm or less as taught by Lisec to the aggregate of Shikama in view of Dickey and Harada to provide just a sufficient thickness appropriate for smaller magnetic particles of up to 1um.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shikama in view of Dickey and Harada as applied to claim 9 above, and further in view of Tanaka [JP2014-207288].

Tanaka discloses that the insulator and at least one of the coating layers are formed of alumina (e.g., Al2O3, Paragraph 0019).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the insulator and at least one of the coating layers are formed of alumina as taught by Tanaka to the body composition of Shikama in view of Dickey and Harada to provide a body structure of magnetic device that is cost effective in manufacturing.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shikama et al. [U.S. Patent No. 6373368] in view of  Dickey and Harada as applied to claim 14 above, and further in view of Lisec et al. [U.S. Pub. No. 2017/0278605 A1]. 
Regarding claim 16, Shikama in view of Dickey and Harada discloses the instant claimed invention discussed above except for at least one of the insulating materials has a thickness of l µm or less.
Lisec discloses insulating material (e.g., alumina) has a thickness of l µm or less [Paragraph 0049].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have insulating material with a thickness .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because of the new grounds of rejection. 
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Dickey discloses a body (e.g., 100, column 2, lines33-43; column, 6, lines 3-8, Fig. 5). Aggregates (e.g., packed particles 102, column 6, lines 5-7, Fig. 5) dispersed in insulator (column 2, lines 64-67). The aggregates each comprise a plurality of magnetic particles (particles can be selected depending on intended application such as magnetism, column 2, lines 53-54). Coating layers (e.g., layers of 104 directly coated on packed particles, column 6, lines 4-5) formed on respective surfaces of the aggregates. It would have been obvious to one having ordinary skill in the art for coil component body to have aggregates comprising plurality of magnetic particles and coating layers formed on surfaces of the aggregates as taught by Dickey to the coil component of Shikama to provide magnetic material with a certain durability and hardness characteristic.
 Harada discloses aggregates (e.g., 16, Paragraph 0049-0052, Fig. 2) such that at least two of adjacent coating layers 14 are spaced apart from each other.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have aggregates coated with aggregates 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELITO SASIS BAISA whose telephone number is (571)272-7132.  The examiner can normally be reached on M-F, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571 272 1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic 






/J.S.B/           Examiner, Art Unit 2837                                                                                                                                                                                                                                                                                                                                                                                   

/Alexander Talpalatski/Primary Examiner, Art Unit 2837